DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 2 June 2021 has been entered.
Claims 1-5 are currently pending.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-4, and the species of a source of nitric oxide (NO) gas in the reply filed on 2 June 2021 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 June 2021.
	Claims 1-4 are considered here.

Claim Rejections - 35 USC § 112(b) (indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Nucleic acids research 36.15 (2008): e96-e96, wherein the transfection protocol enhanced productivity to g/L levels) and bioreactor-related factors (e.g., size, volume, type, design, etc.), and as a result a skilled artisan would not be reasonably able to ascertain whether a particular bioreactor meets the claimed limitation.  To the extent Applicant wishes to claim a particular type of bioreactor suitable for the recited purpose, it is recommended to amend the claims to recite structural features corresponding to the claimed functionality.
Claim 2 further recites the term “substantially contiguous”. The term "substantially" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 4 recites “the predetermined concentration range”.  There is insufficient antecedent basis for the term.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative (in the case of claim 2), under 35 U.S.C. 103 as obvious over Dendroulakis et al., Nitric Oxide 27.3 (2012): 161-168.
Regarding claim 1, Dendroulakis teaches a bioreactor designed to allow exposure of cells to biologically-relevant and constant/controlled levels of NO, comprising a source of NO gas (including a gas injector operably connected to the NO source) wherein the bioreactor is configured to deliver the NO gas to the culture medium in the bioreactor; and a NO probe for measuring the level of NO in the culture medium (p. 162, under Fabrication of the delivery system and Dissolved NO and O2 measurements in the apparatus; Fig. 1; also, p. 166-167, under NO and O2 delivery in cell culture media and Exposure of cell cultures to NO and O2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dendroulakis, as applied to claim 1, in view of US Patent 10,844,338 to Smith et al.
Claims 3 and 4 differ from Dendroulakis in that: the bioreactor further comprises: a computer with a communication link to the Nitric Oxide sensor and electronically connected to the injector(s), the computer specifically programmed to receive the Nitric Oxide sensor reading and modulate the injector(s) to maintain the Nitric Oxide concentration in the cell culture medium within a pre-determined concentration range and/or set point; and the pre-determined concentration range is 0.1-10 nanomolar of Nitric Oxide solubilized in the cell culture medium.
Smith teaches an automated system useful for carrying out any type of cell culture process wherein the system comprises a bioreactor for culturing cells, one or more sensors for measuring dissolved gases and other environmental variables in the bioreactor, one or more reservoirs containing culture media and/or ingredients and a central computer that receives input from the sensors and adjusts the provision of inputs to the bioreactor to maintain the monitored variable at a desired level (entire doc, including col. 2, line 59 to col. 8, line 34; col. 13, line 25 to col. 16, line 36; col. 20, line 64 to col. 21, line 42).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a bioreactor as taught by Dendroulakis for providing constant/biologically 
Regarding the specific concentration range recited in claim 4 (0.1-10 nM NO), Dendroulakis teaches that it is important for cell culture processes to control NO levels at biologically relevant levels and that NO is known to be relevant to modulation of cGMP signaling processes at the level of about 1-30 nM (Dendroulakis, under Introduction).  It would have been obvious to adjust the NO in the cited combination to any biologically relevant 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657